Dismissed and Opinion filed September 4, 2002








Dismissed and Opinion filed September 4, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-01261-CV
____________
 
TOM BELL and MARY BELL, Appellants
 
V.
 
U.S. RETAIL INCOME FUND, VII, L.P., Appellee
 

 
On
Appeal from the 61st District Court
Harris
County, Texas
Trial
Court Cause No. 01-60246
 

 
M E M O R A N D U M  O P I N I O N




This is an appeal from a judgment signed August 23,
2002.  On January 9, 2003, this Court ordered
the parties to mediation.  This Court was
notified on April 7, 2003, that a settlement had been reached in
mediation.  On May 15, 2003, in
accordance with the terms of the Court=s mediation order, the Court ordered
the parties to file a motion to dismiss the appeal or other dispositive
motion on or before May 27, 2003.  The
Court granted two extensions of time to file the motion until July 18,
2003.  No motion was filed.  Instead, on July 24, 2003, appellee notified this Court that appellants had not
approved the settlement documents. 
Accordingly, appellants have not complied with this Court=s order.  On August 12, 2003, notification was
transmitted to all parties of the Court=s intent to dismiss the appeal for
failing to comply with this court=s order of May 15, 2003, which
ordered appellant to file a dispositive motion.  See Tex.
R. App. P. 42.3(c).  Appellant filed no response to this Court=s notice.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed September 4, 2003.
Panel consists of Chief Justice
Brister and Justices Anderson and Seymore.